Citation Nr: 1627283	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for arteriosclerotic heart disease (also claimed as ischemic heart disease), claimed as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1970 to July 1972.  His decorations include the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there are also electronic (Veterans Benefits Management System (VBMS) and Virtual VA) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence, including VA treatment records and a transcript of the September 2014 Board hearing, which the Board has reviewed.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Ticonderoga (CVS-14) from December 1970 to July 1972; during that time, the ship on several occasions sailed in and out of the official waters of the Republic of Vietnam (RVN).

2.  The Veteran does not contend, and the evidence does not reflect, that he had "duty or visitation" within the RVN, to include its inland waterways.

3.  The Veteran does not contend, and the evidence does not reflect, that type 2 diabetes mellitus or arteriosclerotic heart disease had its onset in service, or is otherwise related to an in-service event, injury, or disease; that either condition was manifested to a compensable degree during the one-year period following his separation from service; or that there has been continuity of symptomatology since that time.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for arteriosclerotic heart disease (also claimed as ischemic heart disease), claimed as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for type 2 diabetes mellitus and arteriosclerotic heart disease (also claimed as ischemic heart disease) as due to exposure to herbicides.  He denies that he ever went ashore in Vietnam, or that the ship to which he was assigned during service (the USS Ticonderoga (CVS-14)) entered inland waterways while he was aboard.  He says that he applied for VA compensation because he heard that that the Ticonderoga is on a list of vessels that are presumed to have been exposed to Agent Orange.  During his Board hearing, he theorized that herbicides sprayed on land in the RVN may have been dispersed by the wind and reached the offshore flight deck of the Ticonderoga, where he did his work.

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A Veteran who served on active duty in the RVN during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to herbicide exposure, to include type 2 diabetes mellitus and ischemic heart disease (including, but not limited to, atherosclerotic cardiovascular disease).  38 C.F.R. § 3.309(e).

Under governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the RVN.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including diabetes mellitus and cardiovascular-renal disease (including arteriosclerosis)-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for type 2 diabetes and arteriosclerotic heart disease (also claimed as ischemic heart disease).  The evidence reflects that the Veteran served aboard the USS Ticonderoga (CVS-14) from December 1970 to July 1972, and that during that time the ship on several occasions sailed in and out of the official waters of the RVN.  However, the Veteran does not contend, and the evidence does not reflect, that he had "duty or visitation" within the RVN, to include its inland waterways.

As noted previously, the Veteran has explicitly denied that he ever went ashore in the RVN.  He has also indicated that the Ticonderoga anchored only in deep, open water, and that it did not enter inland waterways while he was aboard.  In addition, contrary to what he may have heard, the Ticonderoga is not included in a list of vessels recognized as having "brown water" service.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 2; Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated June 15, 2016); http://www.history.navy.mil/research/histories/ship-histories/danfs.html.  As such, there is no factual basis for presuming service connection for type 2 diabetes mellitus and/or arteriosclerotic heart disease on the basis of exposure to herbicides.

Nor does the evidence provide support for an award of service connection under any other theory.  The Veteran does not contend, and the evidence does not reflect, that diabetes mellitus or arteriosclerotic heart disease had its onset in service, or is otherwise related to an in-service event, injury, or disease; that either condition was manifested to a compensable degree during the one-year period following his separation from service; or that there has been continuity of symptomatology since that time.

In light of the foregoing, it is the Board's conclusion that the criteria for service connection for type 2 diabetes mellitus and arteriosclerotic disease have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicides, is denied.

Service connection for arteriosclerotic heart disease, claimed as due to exposure to herbicides, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


